On petition for writ of certiorari to the Supreme Court of Illinois;
On petition for writ of certiorari to the Supreme Court of Wisconsin;
On petition for writ of certiorari to the Supreme Court of Illinois; and
On petition for writ of certiorari to the Supreme Court of Illinois.
The petitions for writs of certiorari are denied for the reason that applications therefor were not made within the time provided by law. §8 (a), Act of February 13, 1925 (43 Stat. 936, 940), 28 U. S. C. § 350.
Mr. Justice Rutledge took no part in the consideration or decision of these applications.
Reported below: No. 642, 247 Wis. 302, 19 N. W. 2d 289.